Order, Supreme Court, New York County (Beverly Cohen, J.), entered on or about September 26, 1994 which granted defendants’ cross-motion for summary judgment dismissing the complaint and denied as moot plaintiff’s motion for a protective order, unanimously affirmed, without costs.
After review of the record, we find that plaintiff’s claims for defamation and intentional infliction of emotional distress were properly dismissed because such causes of action may not be interposed as a means of circumventing this jurisdiction’s continuing refusal to recognize a cause of action for wrongful discharge (see, Ullmann v Norma Kamali, Inc., 207 AD2d 691, 692, citing Murphy v American Home Prods. Corp., 58 NY2d 293, 303-304).
The claim for intentional infliction of emotional distress did *602not set forth the requisite extreme and outrageous conduct (see, Howell v New York Post Co., 81 NY2d 115, 121-122), and, even if viewed as a cause of action for negligent retention and supervision, was properly dismissed because, as the IAS Court observed, plaintiff failed to set forth any facts tending to demonstrate that defendants cooperative corporation and management company had notice of the allegedly objectionable conduct of defendant resident manager.
We have considered appellant’s other arguments and find them to be without merit. Concur—Rosenberger, J. P., Kupferman, Nardelli and Tom, JJ.